Judgment of the Supreme Court, Bronx County, entered May 25, 1970, for the plaintiff in the amount of $90,954.89, after a jury trial, unanimously affirmed. Respondent shall recover of appellant $50 costs and disbursements of this appeal. The admission of the evidence of acquittal was undoubtedly to counter the prejudicial remarks in the opening made on behalf of defendant-appellant. Even if the admission of the acquittal evidence was error (cf. Schindler v. Royal Ins. Co., 258 N. Y. 310), the Trial Judge in his charge to the jury, stated, without exception, “The fact that the plaintiff was subsequently acquitted of the charge would not be relevant and must be disregarded by you.” There was no further request to charge and no motion had been made for a mistrial. Concur — Capozzoli, J. P., Markewich, Kupferman, Murphy and McNally, JJ.